Citation Nr: 0403483	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-11 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish legal entitlement to Department of Veterans Affairs 
(VA) non-service-connected death pension benefits.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that held that new and material evidence 
had not been received to reopen the appellant's claim for 
eligibility for VA benefits. 


FINDINGS OF FACT

1.  A March 1996 Board decision held that the recognized 
guerrilla service of the appellant's deceased spouse did not 
constitute active military service for purposes of VA non-
service-connected death pension benefits; a January 1998 
decision by the Unites States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims) 
upheld the Board's decision.

2.  The evidence added to the record since the March 1996 
Board decision is not relevant; by itself or considered with 
previous evidence of record, it does not relate to an 
established fact necessary to substantiate the claim; it does 
not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

Evidence received since the March 1996 Board decision that 
the recognized guerrilla service of the appellant's deceased 
spouse did not constitute active military service for 
purposes of VA non-service-connected death pension benefits 
is not new and material; accordingly, the claim is not 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5108 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.156, 3.203 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  

In the present case, the RO provided the appellant with a 
generic definition of new and material evidence in its 
February 2003 denial of her claim.  An April 2003 statement 
of the case (SOC) mentioned the VCAA but did not provide the 
regulations implementing the law.  

Nevertheless, the Board finds that adjudication of this case 
at the present time is proper.  Absent the required 
certification of service from the service department, which 
is determinative as a threshold matter in the present case, 
there is no reasonable possibility that further development 
of the claim by VA would substantiate the claim.  Nor, in the 
context of the law that applies to this case, is there any 
indication in the record that there is any evidence that 
could substantiate the claim that has not been obtained.

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001), codified as amended at 38 
C.F.R § 3.159(d).

Furthermore, where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.   The failure to carry out such 
required development under those circumstances is 
nonprejudicial error under 38 U.S.C.A. § 7261(b) (in 
conducting review of BVA decision, the Court shall take due 
account of the rule of prejudicial error); cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  These legal principles 
were stated clearly in Valiao v. Principi, 17 Vet. App. 229 
(2003).  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____).

The Board is also cognizant of Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004), wherein the Court 
recently held that a VCAA notice must be provided to a 
claimant before the " initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  The Court also held that the duty to notify 
provisions required VA to request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  The enactment of the VCAA has no material effect 
on adjudication of the claim currently before the Board.  The 
law, not the evidence, controls the outcome of this appeal 
(see Sabonis v. Brown, 6 Vet. App. 426 (1994)).  Taking these 
factors into consideration, there is no indication that there 
is any prejudice to the appellant by the order of the events 
in this case,   further expending of the VA's resources is 
not warranted and there is no prejudice to the appellant in 
proceeding to consider the claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Factual Background

The appellant maintains that she is entitled to VA non-
service-connected death pension benefits, and that her late 
husband had qualifying military service.

Evidence of record at the time of the March 1996 Board 
decision included a VA Form 07-3101, completed in October 
1983 by the U.S. Army Reserve Components Personnel and 
Administration Center, and an AGUZ Form 632.  These forms 
indicate that the appellant's late husband had recognized 
guerrilla service from July 1945 to September 1945, and that 
service in the United States Armed Forces in the Far East was 
not established.  

In support of her application to reopen the previously denied 
claim, the appellant has submitted an Affidavit for 
Philippine Army Personnel; records from the General 
Headquarters, Armed Forces of the Philippines; the veteran's 
1949 identification card; and book and magazine excerpts 
pertaining in part to the veteran.  

Legal Analysis

The March 1996 Board decision holding that the recognized 
guerrilla service of the appellant's deceased spouse did not 
constitute active military service for purposes of VA non-
service-connected death pension benefits is final and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104 (West 2002).  In order to reopen this claim, 
the appellant must present or secure new and material 
evidence with respect to the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Board notes that the VCAA amended 38 
C.F.R. § 3.156(a), which defines "new and material 
evidence" for VA adjudication purposes.  The changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the appellant's application to reopen her 
claim was filed with VA after that date, the revised 
provisions of 38 C.F.R. § 3.156(a) are for application in 
this case.

The revised provisions of section 3.156(a) provide that new 
and material evidence means existing evidence not previously 
submitted to agency decisions makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included. 38 C.F.R. § 3.40(d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated, inter alia, 38 
C.F.R. § 3.203(a), (c), to govern the conditions under which 
the VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
an applicant prove his service in the Philippine Commonwealth 
Army (and thus his veterans' status) with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  38 
C.F.R. § 3.203

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
(or, in this case, the claimant's late husband) has 
qualifying service under Title 38 of the United States Code 
and the regulations promulgated pursuant thereto.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department fails to verify the claimed service by the 
appellant's late husband, the appellant's only recourse lies 
within the relevant service department, not the VA.  Soria, 
118 F. 3d at 749.

Based on a thorough review of the record, including the 
evidence submitted since the March 1996 Board decision in 
light of the evidence of record at that time, the Board finds 
that the appellant has not submitted new and material 
evidence to reopen her claim.  

The Board acknowledges the records submitted by the 
appellant.  However, the service department has certified 
that service by the appellant's late husband in the United 
States Armed Forces in the Far East was not established.  The 
Board is bound by the finding of the service department, and 
thus finds that the appellant's late husband did not have 
recognized service so as to confer eligibility for VA 
benefits.  Duro, supra.  Since the law pertaining to 
eligibility for the claimed benefits is dispositive of this 
issue, the appellant's claim must be denied because of the 
absence of legal merit or entitlement under the law.  
Sabonis, supra.

The Board reiterates to the appellant that if the United 
States service department fails to verify the veteran's 
claimed service, the appellant's only recourse lies within 
the relevant service department, not the VA.  Soria, 118 F. 
3d at 749.  In the absence of such evidence, it follows that 
new and material evidence has not been received sufficient to 
reopen the appellant's claim.



ORDER

New and material evidence not having been received since the 
March 1996 Board decision, the appellant's claim to establish 
legal entitlement to VA non-service-connected death pension 
benefits is not reopened.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



